Citation Nr: 1446789	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  14-152 53	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder condition, claimed as a broken collarbone and a broken shoulder.

3.  Entitlement to service connection for a right shoulder condition, claimed as a broken collarbone and a broken shoulder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision which denied service connection for a right shoulder condition and held that the Veteran had not submitted new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for PTSD.

The Board observes that, in a February 1999 rating decision, the RO, in part, denied the Veteran's claim of service connection for a shoulder condition (which it characterized as a broken collarbone).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Board does not have jurisdiction to consider a claim that has been finally adjudicated unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the June 2011 rating decision forming the basis of this appeal, the RO denied service connection for a right shoulder condition on the merits, but did not discuss reopening the previously denied claim.  However, regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, the shoulder issue has been recharacterized as two issues, whether new and material evidence has been submitted to reopen the claim, as well as entitlement to service connection for a right shoulder condition. 

Regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the RO characterized the issue as whether new and material evidence had been received to reopen its June 2007 rating decision denying entitlement to service connection for PTSD.  However, the Board notes that the RO failed to consider pertinent evidence regarding the Veteran's receipt of Social Security Administration (SSA) disability benefits for PTSD.  Specifically, the Veteran submitted a copy of a May 2002 SSA disability decision granting the Veteran disability benefits for several disorders, including PTSD.  This evidence was received by the RO in August 2006.  However, the RO did not request the Veteran's SSA records, nor did it consider this evidence in its June 2007 rating decision denying the Veteran's claim for service connection for PTSD.  On these facts, the Board finds that the appeal as to entitlement to service connection for PTSD is appropriately considered as pending from the original claim for service connection dated in April 2006.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim); Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence and declining to presume that VA considered records of which it had notice, but never obtained); see also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  The issue has been recharacterized accordingly as reflected on the cover page.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.
 	 	
The Board is reopening the issue of entitlement to service connection for a right shoulder condition.  The issues of entitlement to service connection for a right shoulder condition and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO denied entitlement to service connection for a broken collarbone.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's February 1999 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for a shoulder condition and raises a reasonable possibility of substantiating the claim of service connection for a shoulder condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a right shoulder condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen service connection for a right shoulder condition, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Veteran filed an original claim for service connection for a broken collarbone in September 1998.  The claim was denied in a February 1999 rating decision on the basis that there was no evidence of in-service treatment for a broken collarbone and because there was no evidence of a current disability.  The Veteran did not file a notice of disagreement (NOD), and the February 1999 rating decision became final.  Relevant evidence of record at the time of the February 1999 rating decision included the Veteran's statement that he broke his collarbone while in basic training and the Veteran's service treatment records.  Subsequently, in January 2011, the Veteran filed another claim for service connection for a broken shoulder, which he claims was the result of a sexual assault that occurred while he was in basic training.  In the June 2011 rating decision on appeal, the RO denied the Veteran's claim on the merits.    

The evidence received subsequent to the February 1999 rating decision includes, in relevant part, several statements from the Veteran detailing the events surrounding the alleged assault.  Specifically, in August 2006, the Veteran submitted several statements in support of his claim for service connection for PTSD wherein he contends that shortly after his arrival at basic training in October 1968, he was sexually assaulted by three men in the shower, and his shoulder was broken in the assault.  The Veteran further contends that he was told that if he told anyone about the incident, he would be killed in his sleep.  The Veteran also reports that he was put on a bus late at night and discharged from the Navy, all in an attempt to cover up the sexual assault.  Finally, the Veteran reports that he received treatment following this incident from numerous doctors, including treatment through VA.  

This evidence was not previously on file at the time of the February 1999 denial; thus, it is new.  Furthermore, because it addresses the reasons for the Veteran's lack of in-service treatment for his injuries and raises the possibility that medical evidence may exist corroborating his account, the new evidence pertains to unestablished facts necessary to substantiate the claim of service connection.

Accordingly, particularly in light of the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a shoulder condition.       


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a right shoulder condition is reopened.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims for entitlement to service connection for a right shoulder condition and for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The record suggests that there are VA treatment records that have not been associated with the claims file.  In statements submitted in August 2006, the Veteran reported that he began receiving treatment immediately upon discharge from active service in November 1968.  He also indicated that he had been receiving mental health treatment through the VA and provided the name of his treating psychiatrist and authorization for the VA to obtain treatment records.  Moreover, in developing the Veteran's January 2011 claim, the RO associated with the claims file a screen shot showing that the Veteran had been receiving extensive mental health treatment through the VA in 2006, including a note from the treating psychiatrist previously identified by the Veteran.  However, there is no VA treatment records associated with the claims file.  Upon remand, the RO should attempt to locate any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

The claims file also contains evidence indicating that the Veteran is currently receiving benefits from Social Security Administration (SSA).  Specifically, of record is a copy of a favorable disability determination indicating that the Veteran was receiving disability benefits for PTSD, as well as several other impairments, in 2002.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323  (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  

Thus, as any outstanding VA treatment records or SSA records might contain evidence relevant to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD (i.e., evidence of a definite diagnosis of PTSD related to a verified stressor and/or evidence that would lead to a reasonable conclusion that the sexual assault occurred), they are potentially relevant to an issue on appeal and must be secured on remand.  Furthermore, because such records may document treatment the Veteran received immediately after the alleged sexual assault took place, they may contain evidence relating to the Veteran's claimed shoulder condition.   

Accordingly, the case is REMANDED for the following action:

1) Obtain and associate with the Veteran's claims file all outstanding VA treatment records from 1968 to the present documenting mental health treatment and/or treatment for a right shoulder/collarbone condition.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2013).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records and to identify any other relevant VA treatment records.

2) Additionally, request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3) The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or developmental action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claim adjudication.

4) Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  If a claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


